DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 6, 7, 9, 10, 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060242783 A1 to Peterson et al in view of GB 2036544 A to Shop Vac Corp et al.
As to claim 1, Peterson discloses an improved system for cleaning air handling ducts drive mechanism for coupling a rotatable drive cable to a remote tool (See Peterson, Abstract and Paragraph [0022], Fig. 1A, ref. # 110, 145, 140, 150, which discloses an apparatus for cleaning ducts of an HVAC system where a rotatable domal brush and hose (remote tool) may be coupled to flexible drive shaft, (See Peterson Paragraph [0007]))
a system housing containing a vacuum-generating subsystem (See Peterson, claim 1 and Paragraph [0026] and [0027], Fig. 2A, ref. # 212, which teaches a vacuum chamber within the pod housing) 
a rotating motor (See Peterson, claim 1 and Paragraph [0007] and [0026], Fig. 2A, ref. # 213)
and a debris reservoir (See Peterson, Paragraph [0026], Fig. 2A, ref. # 211)
a hose coupler, disposed on the hose connection panel, configured to receive a duct cleaning hose (See Peterson, Paragraph [0031] and [0033], Fig. 3A, 4, 5, ref. # 214, 310, 510 which teaches the conduit member, analogous to a hose coupler, which has a drive shaft exit opening, through which the shaft extends and may be coupled to a hose and brush through a hose attachment port and conduit)
an output shaft on the rotating motor and the coupler which transfers rotational energy from the output shaft to a connection end of a rotatable cable when received into the guide portion (See Peterson, Paragraph [0027], [0032], [0043], Fig. 1A and 2C, ref. # 145, 140, 221, 214, which discloses that an internal flexible drive shaft with rotary brush is fed through a conduit and is coupled to the drive shaft of the motor).
the coupler provides coaxial alignment between the guide portion and the output shaft. (See Peterson, Fig. 3A, ref. 214, 314, which shows that the drive shaft exit opening and the conduit member are aligned coaxially).
Peterson fails to explicitly disclose a hose connection panel disposed on the system housing at an angle of approximately 45 degrees from horizontal.
However, Shop Vac Corp discloses a tank-type vacuum with an attachable hose, coupled at a hose attachment port that is angled at an acute angle (See Shop Vac Corp, Page 1 , Lines 95-105, Page 3, Lines 59-69, Fig. 1 and 9, ref. # 60, 101, 102, 105, 110).
Peterson and Shop Vac Corp are analogous to the claimed invention as both refer to vacuum devices with tank bodies possessing a motor and a debris collection bag with an attachable hose. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hose attachment port of Peterson with the angled configuration of Shop Vac Corp so that “should the entire vacuum cleaner tank be pulled by the hose, as it occasionally is, the pull will be at a correct angle so as not to result in any substantial tilting force being exerted on the tank, whereby the vacuum cleaner as a whole will remain erect. Furthermore, the hose will not bend as it is being pulled, thereby not reducing air flow.” (See Shop Vac Corp, Page 1, Lines 123-130). The use of an exact 45-degree angle in the present application is regarded as a design choice that one of ordinary skill in the art would be able to make, as Shop Vac Corp suggests an acute angle which may be adjusted is suitable (see MPEP 2144.05(II)(A)). 
As to claim 2, Peterson discloses that the hose coupler is further configured with a twist-lock inlet configured to receive an air duct cleaning hose (See Peterson, Paragraph [0033], Fig. 4, ref. # 402, 140, 411, 412, 413, which teaches push-and-twist coupling of the vacuum hose to the hose end)
As to claim 4, Peterson discloses that the hose coupler is further configured to receive a stab-in style connection end of a rotatable connector (See Peterson, Paragraph [0027], [0043], Fig. 1A and 2C, ref. # 145, 140, 221, which discloses and shows that the vacuum hose with internal flexible drive shaft is coupled to the vacuum inlet through an access hole and the shaft appears to be a straight pin without any threading, analogous to a stab-in style connection).
As to claim 5, Peterson discloses a carrying handle disposed on the system housing (See Peterson, Paragraph [0023], Fig. 1A, ref. # 128)
As to claim 6, Peterson discloses a method of manufacture of an improved system for cleaning air handling ducts drive mechanism and for coupling a rotatable drive cable to a remote tool, (See Peterson, Claim 40, Abstract, and Paragraph [0022], Fig. 1A, ref. # 110, 145, 140, 150, which discloses an apparatus for cleaning ducts of an HVAC system where a rotatable domal brush and hose (remote tool) may be coupled to flexible drive shaft) 
method comprising: disposing a vacuum-generating subsystem (See Peterson, claim 40 and Paragraph [0026] and [0027], Fig. 2A, ref. # 212, which teaches a vacuum chamber within the pod housing)
rotating motor (See Peterson, claim 40 and Paragraph [0007] and [0026], Fig. 2A, ref. # 213)
debris reservoir in a system housing; (See Peterson, claim 40 and Paragraph [0026], Fig. 2A, ref. # 211)
 	disposing a hose coupler on the hose connection panel, wherein the hose coupler is configured to receive a duct cleaning hose (See Peterson, claim 40, Paragraph [0031], and [0033], Fig. 3A, 4, 5, ref. # 214, 310, 510, which teaches the conduit member, analogous to a hose coupler, which has a drive shaft exit opening, through which the shaft extends and may be coupled to a hose and brush through a hose attachment port and conduit).
an output shaft on the rotating motor and the coupler which transfers rotational energy from the output shaft to a connection end of a rotatable cable when received into the guide portion (See Peterson, Paragraph [0027], [0032], [0043], Fig. 1A and 2C, ref. # 145, 140, 221, 214, which discloses that an internal flexible drive shaft with rotary brush is fed through a conduit and is coupled to the drive shaft of the motor).
the coupler provides coaxial alignment between the guide portion and the output shaft. (See Peterson, Fig. 3A, ref. 214, 314, which shows that the drive shaft exit opening and the conduit member are aligned coaxially).
Peterson fails to explicitly disclose a hose connection panel disposed on the system housing at an angle of approximately 45 degrees from horizontal.
However, Shop Vac Corp discloses a tank-type vacuum with an attachable hose, coupled at a hose attachment port that is angled at an acute angle (See Shop Vac Corp, Page 1, Lines 95-105, Page 3, Lines 59-69, Fig. 1 and 9, ref. # 60, 101, 102, 105, 110).
Peterson and Shop Vac Corp are analogous to the claimed invention as both refer to vacuum devices with tank bodies possessing a motor and a debris collection bag with an attachable hose. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hose attachment port of Peterson with the angled configuration of Shop Vac Corp so that “should the entire vacuum cleaner tank be pulled by the hose, as it occasionally is, the pull will be at a correct angle so as not to result in any substantial tilting force being exerted on the tank, whereby the vacuum cleaner as a whole will remain erect. Furthermore, the hose will not bend as it is being pulled, thereby not reducing air flow.” (See Shop Vac Corp., Page 1, Lines 123-130). The use of an exact 45-degree angle in the present application is regarded as a design choice that one of ordinary skill in the art would be able to make, as Shop Vac Corp suggests an acute angle which may be adjusted is suitable (see MPEP 2144.05(II)(A)).
As to claim 7, Peterson discloses that the hose coupler is further configured with a twist-lock inlet configured to receive an air duct cleaning hose (See Peterson, Paragraph [0033], Fig. 4, ref. # 402, 140, 411, 412, 413, which teaches push-and-twist coupling of the vacuum hose to the hose end)
 As to claim 9, Peterson discloses that the hose coupler is further configured to receive a stab-in style connection end of a rotatable connector (See Peterson, Paragraph [0027], [0043], Fig. 1A and 2C, ref. # 145, 140, 221, which discloses and shows that the vacuum hose with internal flexible drive shaft is coupled to the vacuum inlet through an access hole and the shaft appears to be a straight pin without any threading, analogous to a stab-in style connection).
As to claim 10, Peterson discloses a carrying handle disposed on the system housing (See Peterson, Paragraph [0023], Fig. 1A, ref. # 128).
As to claim 11, Peterson discloses an improved hose connection device for a system for cleaning air handling ducts drive mechanism which couples a rotatable drive cable to a remote tool, (See Peterson, Abstract and Paragraph [0022], Fig. 1A, ref. # 110, 145, 140, 150, which discloses an apparatus for cleaning ducts of an HVAC system where a rotatable domal brush and hose (remote tool) may be coupled to flexible drive shaft)
wherein a housing for the system contains a vacuum-generating subsystem (See Peterson, claim 1 and Paragraph [0026] and [0027], Fig. 2A, ref. # 212, which teaches a vacuum chamber within the pod housing) 
a rotating motor (See Peterson, claim 1 and Paragraph [0007] and [0026], Fig. 2A, ref. # 213)
and a debris reservoir (See Peterson, Paragraph [0026], Fig. 2A, ref. # 211)
and a hose coupler, disposed on the hose connection panel, configured to receive a duct cleaning hose (See Peterson, Paragraph [0031] and [0033], Fig. 3A, 4, 5, ref. # 214, 310, 510, which teaches the conduit member, analogous to a hose coupler, which has a drive shaft exit opening, through which the shaft extends and may be coupled to a hose and brush through a hose attachment port and conduit).
an output shaft on the rotating motor and the coupler which transfers rotational energy from the output shaft to a connection end of a rotatable cable when received into the guide portion (See Peterson, Paragraph [0027], [0032], [0043], Fig. 1A and 2C, ref. # 145, 140, 221, 214, which discloses that an internal flexible drive shaft with rotary brush is fed through a conduit and is coupled to the drive shaft of the motor).
wherein the coupler provides coaxial alignment between the guide portion and the output shaft. (See Peterson, Fig. 3A, ref. 214, 314, which shows that the drive shaft exit opening and the conduit member are aligned coaxially).
Peterson fails to explicitly disclose that the improved hose connection comprising: a hose connection panel disposed on the system housing at an angle of approximately 45 degrees from horizontal.
However, Shop Vac Corp discloses a tank-type vacuum with an attachable hose, coupled at a hose attachment port that is angled at an acute angle (See Shop Vac Corp, Page 1, Lines 95-105, Page 3, Lines 59-69, Fig. 1 and 9, ref. # 60, 101, 102, 105, 110).
Peterson and Shop Vac Corp are analogous to the claimed invention as both refer to vacuum devices with tank bodies possessing a motor and a debris collection bag with an attachable hose. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hose attachment port of Peterson with the angled configuration of Shop Vac Corp so that “should the entire vacuum cleaner tank be pulled by the hose, as it occasionally is, the pull will be at a correct angle so as not to result in any substantial tilting force being exerted on the tank, whereby the vacuum cleaner as a whole will remain erect. Furthermore, the hose will not bend as it is being pulled, thereby not reducing air flow.” (See Shop Vac Corp., Page 1, Lines 123-130). The use of an exact 45-degree angle in the present application is regarded as a design choice that one of ordinary skill in the art would be able to make, as Shop Vac Corp suggests an acute angle which may be adjusted is suitable (see MPEP 2144.05(II)(A)).
As to claim 12, Peterson discloses that the hose coupler is further configured with a twist-lock inlet configured to receive an air duct cleaning hose (See Peterson, Paragraph [0033], Fig. 4, ref. # 402, 140, 411, 412, 413, which teaches push-and-twist coupling of the vacuum hose to the hose end)
As to claim 13, Peterson discloses that the hose coupler is further configured to receive a stab-in style connection end of a rotatable connector (See Peterson, Paragraph [0027], [0043], Fig. 1A and 2C, ref. # 145, 140, 221, which discloses and shows that the vacuum hose with internal flexible drive shaft is coupled to the vacuum inlet through an access hole and the shaft appears to be a straight pin without any threading, analogous to a stab-in style connection).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060242783 A1 to Peterson et al in view of GB 2036544 A to Shop Vac Corp et al as applied to claim 1 and 6 above, and in further view of US 20030229421 A1 to Chmura et al.
	Peterson and Shop Vac Corp are relied upon as discussed above with respect to the rejections of claims 1 and 6.
As to claim 3, Peterson discloses a rotating motor, but fails to disclose that is a brushless direct current motor.
Use of brushless DC motors are known in the art and does not provide patentable significance.  Chmura discloses a similar vacuum system wherein at least one of the motors is a brushless DC motor (See Chmura, Paragraph [0047] and [0063], Fig. 2 and 4, ref. #54, 100).  It would have been obvious to one of ordinary skill in the art to have modified the drive motor of Peterson to be a brushless DC motor as taught by Chmura as brushless DC motors appear to be known in the vacuum cleaning art. Therefore, the simple substitution of one known element (drive motors) for another (brushless DC motors) is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
As to claim 8, Peterson discloses a rotating motor, but fails to disclose that is a brushless direct current motor.
Use of brushless DC motors are known in the art and does not provide patentable significance.  Chmura discloses a similar vacuum system wherein at least one of the motors is a brushless DC motor (See Chmura, Paragraph [0047] and [0063], Fig. 2 and 4, ref. #54, 100). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the drive motor of Peterson to be a brushless DC motor as taught by Chmura as brushless DC motors appear to be known in the vacuum cleaning art. Therefore, the simple substitution of one known element (drive motors) for another (brushless DC motors) is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peterson(US20050109375A1) discloses a vent cleaning apparatus composed of a housing that possesses a motor, debris collection tank, and port for a vacuum hose and rotating brush 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY H YASHARPOUR whose telephone number is (571)272-8405. The examiner can normally be reached M-F, 8 AM-5PM, first Friday of biweek off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY H YASHARPOUR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/DOUGLAS LEE/Primary Examiner, Art Unit 1714